Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered March 27, 1984, convicting him of criminal possession of stolen property in the first degree, unauthorized use of a motor vehicle in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
*453Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.